                     N THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                     MDL DOCKET NO. 5:20-MD-2947-KDB-DSC

                                               )
 IN RE: LOWE’S COMPANIES, INC.                 )
 FAIR LABOR STANDARDS ACT                      )
 (FLSA) AND WAGE AND HOUR                      )
 LITIGATION                                    )      ORDER DISMISSING CLAIMS
                                               )
                                               )
 THIS DOCUMENT APPLIES TO                      )
 All Cases                                     )
                                               )


                                             ORDER

       The Court has reviewed the Joint Stipulation Requesting An Order Dismissing Claims

and Exhibit A thereto. See Doc. No. 46.

       For good cause shown, it is HEREBY ORDERED that the claims of the individuals

specified in Exhibit A to that stipulation are DISMISSED (with or without prejudice, as

indicated in Exhibit A), and their respective FLSA opt-in forms are withdrawn.

       SO ORDERED, ADJUDGED AND DECREED.




                            Signed: August 31, 2021




      Case 5:20-md-02947-KDB-DSC Document 47 Filed 08/31/21 Page 1 of 1
